                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION

 UNITED STATES OF AMERICA,                   :        Case No. 1:18-cr-109
                                             :
 vs.                                         :        Judge Timothy S. Black
                                             :
 ANDREY SHUKLIN (1),                         :
                                             :
        Defendant.                           :

                             ORDER DENYING
                       DEFENDANT’S MOTION FOR BOND

       This criminal case is before the Court on Defendant’s motion for release on bond

(Doc. 48), the parties’ responsive memoranda (Docs. 59, 61), and Defendant’s addendum

(Doc. 70). The Court also has before it the Detention Order (Doc. 30, Att. 1) and

Defendant’s Pretrial Services Report (Doc. 119).

                                  I. BACKGROUND

       On July 25, 2018, a federal grand jury returned a one-count indictment charging

Defendant Andrey Shuklin and eleven co-defendants with participating in a RICO

conspiracy, in violation of 18 U.S.C. § 1962(d). (Doc. 3). As charged, Defendant faces a

statutory maximum term of up to twenty years imprisonment upon conviction. 18 U.S.C.

§ 1963(a). As a non-citizen, Defendant would also face likely deportation if convicted.

See 8 U.S.C. §§ 1101(a)(43)(J), 1227(a)(2)(A)(iii).

       On July 31, 2018, Defendant was arrested in the Southern District of Florida,

where he resides. (Doc. 30). He was brought before a United States Magistrate Judge of
that district and a detention hearing was held on August 6, 2018, at which Defendant

appeared with retained counsel. (Id. at 32).

       Upon the detention hearing, the Magistrate Judge concluded that the weight of the

evidence against the Defendant is substantial, and that the pertinent history and

characteristics of the Defendant compel a finding that no conditions or combination of

conditions would reasonably assure Defendant’s appearance as required an/or the safety

of the community. (Doc. 30-1). Specifically, the Magistrate Judge cited the nature of the

racketeering offense, including the use of aliases and false identification documents to

further the conspiracy, along with the Defendant’s international ties, access to false

identification documents, and the substantial prison term he faces if convicted. Based on

these facts, the Magistrate Judge specifically found, by clear and convincing evidence,

that Defendant presents a serious risk of flight if released. (Id. at 1-2). Accordingly,

Defendant was ordered detained pending trial. (Id.)

       Defendant now seeks reconsideration of the Magistrate Judge’s detention order,

pursuant to 18 U.S.C. § 3145(b). (Doc. 48).

                             II. STANDARD OF REVIEW

       Pursuant to 18 U.S.C. § 3142(e)(1), “[i]f, after a [detention] hearing …, the

judicial officer finds that no condition or combination of conditions will reasonably

assure the appearance of the [defendant] as required and the safety of any other person

and the community, such judicial officer shall order the detention of the [defendant]

before trial.”




                                               2
       A defendant may file a motion with the district court for revocation or amendment

of a magistrate judge’s detention order. 18 U.S.C. § 3145(b). The majority of circuits, as

well as most district courts within the Sixth Circuit, hold that the district court reviews a

magistrate judge’s detention order de novo. United States v. Yamini, 91 F. Supp. 2d

1125, 1127-29 (S.D. Ohio 2000) (collecting cases).

       In determining whether any conditions will reasonably assure a defendant’s

appearance and the safety of the community, the Court must consider the factors set forth

in 18 U.S.C. § 3142(g), including: (1) the nature and circumstances of the alleged

offense; (2) the weight of the evidence against the defendant; (3) the history and

characteristics of the defendant; and (4) the nature and seriousness of the danger to any

person or the community if the defendant is released.

                                      III. ANALYSIS

       In ordering Defendant detained, the Magistrate Judge addressed the appropriate

statutory factors, and this Court now considers those same statutory factors de novo.

       First, the nature and circumstances of the alleged offense are very serious.

Defendant is charged with being the leader of a nation-wide racketeering enterprise,

which allegedly defrauded, extorted, or stole from approximately 1,000 known victims,

spanning from 2013 until the Indictment in 2018. (Docs. 3, 59 at 5). The racketeering

conspiracy is a serious charge, and Defendant faces substantial criminal penalties, to wit:

up to 20 years in prison. 18 U.S.C. § 1963(a). Moreover, the number of victims

indicates that the loss amount will be substantial and Defendant will likely face a




                                              3
significant advisory guideline range at sentencing. See U.S.S.G. § 2B1.1. Such

significant penalties provide strong incentive to flee.

       Second, as to the weight of the evidence, the Government’s representations show

that the weight of the evidence against Defendant is strong. (Doc. 59 at 8-11).

Specifically, there is a lengthy paper-trail evidencing Defendant’s direct and substantial

involvement in the offense. (Id.) Accordingly, this factor weighs in favor of detention.

       Third, Defendant’s history and characteristics weigh against him in the Court’s

analysis because of his strong ties overseas (including Russia, which does not provide for

extradition), as well as his access to monetary resources and false identification

documents. And in that regard, forfeiture of passports does not suffice to alleviate

Defendant’s risk of flight. Finally, Defendant’s substantial likelihood of deportation

upon conviction gives him enormous incentive to flee.

       As to the fourth factor, the Court finds no specific risk of danger to the community

per se. Defendant lacks any criminal history, and the instant alleged offense is not a

crime of violence.

       Having considered all relevant statutory factors, the information contained in the

pretrial report, the recommendation of the Pretrial Officer, and the arguments of the

parties, this Court concurs with the Magistrate Judge’s conclusion and finds,

independently, that no conditions or combination of conditions will suffice to reasonably

assure Defendant’s appearance. Defendant simply poses too great a flight risk, which

risk is not minimized by any conditions of bond.




                                              4
      Accordingly, Defendant’s motion to for bond (Doc. 48) is DENIED and

Defendant Shuklin SHALL remain detained pending resolution of this criminal case.

      IT IS SO ORDERED.

Date: 11/8/2019
                                                        Timothy S. Black
                                                        United States District Judge




                                          5
